t c memo united_states tax_court richard and margaret sherman petitioners v commissioner of internal revenue respondent docket no filed date richard sherman pro_se margaret sherman pro_se jack h klinghoffer for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the sole issue for decision is whether the dollar_figure richard sherman petitioner received upon termination of his employment with international business machines corporation ibm is excludable from petitioners' gross_income pursuant to sec_104 as damages received on account of personal_injury_or_sickness all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new canaan connecticut at the time they filed their petition petitioner was born on date he graduated from yale law school in and subsequently became a member of the new york and district of columbia bars margaret sherman petitioner's wife did not work outside the home employment with ibm petitioner was employed by ibm between date and date at all relevant times he was a staff attorney assigned to the ibm corporate_division the ibm corporate_division determined that permanent resource reductions permanent employee layoffs were necessary this determination was announced sometime in date mr d a evangelista was the general counsel of ibm in date he was informed that his organization had to reduce the number of employees attorneys as well as administrative staff from to of the resource reduction target of it was determined that would come from mr ll d pearson's group to which petitioner was assigned petitioner was identified as surplus based on an appraisal sequence banding used to compare the performance of employees during the period of date to date the bandings were alphabetically designed band a was composed of the highest rated employees through band g which was composed of the lowest rated employees of the three attorneys reporting to mr pearson one was in band a another in band c and the third petitioner was in band e for the period date to date petitioner had only two performance evaluations one conducted in date and the other in date both placed him in band e petitioner objected to both of these evaluations in date petitioner filed an open door request internal grievance questioning whether mr pearson improperly failed to promote him in date petitioner filed another open door request claiming retribution due to his earlier open door reguest in date petitioner filed an unfair labor practice charge against ibm with the national labor relations board nlrb the charge states since on or about date the above-named employer ibm by its officers agents and representatives informed richard sherman that he was evaluated and ranked in the lowest ranking category thereby making him susceptible to a potential future layoff because he engaged in concerted activities with other employees of said employer for the purpose of collective bargaining and other mutual aid and protection and in order to discourage employees from engaging in such activities on or about date the above-named employer ibm by its officers agents and representatives retaliated against richard sherman by ranking him in the lowest category making him susceptible to a potential future layoff because said employee gave testimony under the act an nlrb representative informed petitioner that the nlrb was not going to file a charge against ibm the nlrb representative also told petitioner that ibm's outside counsel covington burling stated that petitioner was a valued employee and that petitioner's continued employment is not threatened by letter dated date petitioner withdrew his charges against ibm on date petitioner was notified that he had been designated as a surplus employee and as a result his employment with ibm would likely terminate on date on march petitioner wrote a memorandum to mr evangelista requesting that his surplus designation be withdrawn on date petitioner wrote a memorandum to four of ibm's’ management executives including ibm's chief_executive_officer and chief personnel officer requesting that his surplus designation be withdrawn in a footnote to this memorandum petitioner referred to a dispute between ibm and mr murray an attorney in ibm's legal department who had been fired the footnote stated ibm legal management chose not to negotiate with mr murray and instead fired him ibm is now in extensive litigation with mr murray by current estimate ibm has already spent more than dollar_figure internal and external costs on litigation involving mr murray on date petitioner wrote a second memorandum to the same four ibm management executives requesting an open door with regard to his surplus employee designation in this request petitioner stated there is one aspect of the open door procedure which is troublesome and which i ask you to address legal management has the right to review open door investigation reports and conclusions prior to their submission to the chairman's office for decision i understand that legal management has used that power in the past to modify some reports and conclusions in the case of this open door that would create a conflict of interest therefore i ask that the legal department not be permitted to review the investigator's findings prior to submission to executive and oversight management sometime in the latter part of date petitioner collapsed while at work losing consciousness for a brief period of time petitioner's collapse resulted in injuries including hand tremors weight loss and severe headaches all medical_expenses incurred by petitioner as a result of his injuries were submitted to ibm and paid under ibm's medical plan on date petitioner was advised that his open door request had been denied and despite his objections his employment would be terminated on date ibm offered petitioner an opportunity to participate in its corporate transition program ctp whereby petitioner would be entitled to receive the equivalent of 1-year's' salary---dollar_figure--on the condition he execute an appropriate release at this time petitioner learned that ibm was hiring new younger attorneys recent graduates or individuals about to graduate from law school petitioner consulted an attorney who advised him that he had a viable cause of action against ibm for age discrimination accordingly petitioner refused to participate in the ctp negotiations between ibm representatives and petitioner ensued during the course of these negotiations petitioner threatened to obtain an injunction against ibm to stop its layoff program at that time ibm was laying off big_number big_number employees on date petitioner and ibm entered an agreement entitled settlement agreement and release settlement agreement the settlement agreement states in pertinent part whereas mr sherman has made certain allegations about the propriety and lawfulness of his having been designated as a surplus employee resulting in claims of physical and mental injury and stress whereas ibm and mr sherman understand and recognize the inherent expense and risk involved in litigation whereas ibm and mr sherman wish to resolve finally completely and forever all disputes including but not limited to allegations of physical and mental injury unfair labor practices discrimination retaliation or any other allegations of unlawful conduct that mr sherman has made or could have made whether known or unknown concerning anything that has occurred during his employment with ibm now therefore it is hereby agreed as follows ibm agrees to pay mr sherman the sum of dollar_figure fifteen days after he signs this agreement and has his signature notarized and dollar_figure on date for withholding purposes ibm is required to withhold certain sums pursuant to the tax code and regulations but it will do so without prejudice to mr sherman taking the position that some or all of these sums are excludable from his taxable_income mr sherman will cease being an ibm employee on date mr sherman agrees to release ibm from all claims demands actions liabilities or charges hereinafter claims that he may have against ibm of whatever kind or nature for or on account of anything that has occurred including but not limited to any claims for physical and mental injury and any claims which are related to his employment with ibm such as claims of retaliation the termination of that employment or eligibility for other severance payments or his eligibility or participation in the retirement bridge leave of absence or ctp cc this agreement releases but is not limited to claims for physical and mental injury claims arising under the age discrimination in employment act of as amended the national labor relations act of as amended nlra title vii of the civil rights act of as amended the employee_retirement_income_security_act_of_1974 as amended or any other federal state or local law pertaining to employment including but not limited to discrimination or retaliation in employment based on sex race national origin religion disability veteran status age and the filing of an unfair labor practice charge with or supplying an affidavit to the national labor relations board this agreement also releases any and all claims based on theories of contract or tort whether grounded in common_law or otherwise d this agreement releases all claims including those that mr sherman knows about and those that he may not know about which have accrued at the time he executed this agreement nothing in this agreement shall be construed as or constitute an admission with respect to the validity of any claims or allegations which mr sherman has made or could have made concerning his employment with ibm or with respect to any other matter the settlement agreement did not apportion the dollar_figure payment among the various potential claims in ibm paid petitioner the dollar_figure in two payments of dollar_figure ibm included the dollar_figure in petitioner's form_w-2 and applied withholding_tax to the entire amount federal_income_tax return on their federal_income_tax return petitioners excluded the dollar_figure payment from their income appended to their return was a document entitled exclusion of settlement of personal injury claim age discrimination from gross_income in relevant part the document stated in exchange for a payment of dollar_figure i agreed in paragraph number c to release all claims for age discrimination including those available under title vii of the civil rights act as amended i wa sec_55 years old at the time ibm was hiring new lawyers either recent graduates or persons about to graduate from law school therefore i have excluded the dollar_figure settlement for age discrimination from gross_income notice_of_deficiency in the notice_of_deficiency respondent determined that the entire dollar_figure settlement payment petitioner received from ibm is includable in petitioners' gross_income opinion the sole issue for decision is whether the dollar_figure petitioner received as a result of the termination of his employment with ibm is excludable from petitioners' gross_income pursuant to sec_104 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations provide that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 l c income_tax regs thus in order to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see 515_us_323 the claim must be bona_fide see 35_f3d_93 2d cir where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 see 504_us_229 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry see 102_tc_116 affd in part revd in part on another ground and remanded 70_f3d_34 5th cir in the statement appended to their return petitioners state that the dollar_figure payment from ibm was in exchange for petitioner's release of all claims for age discrimination including those available pursuant to title vii of the civil rights act subsequent to the filing of petitioner's return the supreme court in commissioner v schleier supra in resolving a conflict among the circuits held that back pay and liquidated_damages recovered for age discrimination under the age discrimination in employment act of publaw_90_202 81_stat_602 currently codified pincite u s c secs are not excludable from gross_income under sec_104 because the statute does not sound in tort and no part of the recovery is received on account of personal injuries or sickness we note that several years prior to rendering its opinion in schleier the supreme court in united_states v burke supra held that back pay awarded in settlement of title vii claims is not excludable from gross_income under sec_104 in their petition that was filed after the supreme court rendered its opinion in schleier petitioners assert that the dollar_figure payment was solely in settlement of petitioner's claim for physical and mental injury they claim that petitioner had a cause of action against ibm for age discrimination which could be brought either in contract or tort and that petitioner intended to institute such a lawsuit in tort the language of paragraph of the settlement agreement is clear in exchange for dollar_figure mr sherman agreed to release ibm from all claims and actions whether based in contract or in tort specifically petitioner agreed to release ibm from all claims arising from any law pertaining to employment including but not limited to discrimination or retaliation in employment based on sex race national origin religion disability veteran status age and the filing of an unfair labor practice charge as well as any claims based on theories of contract or tort we note that the mere listing of a specific cause of action in the settlement agreement does not prove that petitioner actually possessed such a claim against ibm in fact the settlement agreement states nothing in this agreement shall be construed as or constitute an admission with respect to the validity of any claims or allegations which mr sherman has made or could have made concerning his employment with ibm or with respect to any other matter moreover there is no allocation of the dollar_figure payment to or among any claim or claims petitioner may have had against ibm the settlement agreement neither mentions any specific injury sustained by petitioner nor states that the amount petitioner is to receive thereunder is for a personal injury claim petitioner has against ibm the references to physical and mental injury in the settlement agreement were inserted pursuant to petitioner's request indeed the cover letter from ibm's corporate counsel to petitioner with which was enclosed a draft of the settlement agreement states the draft attempts to accommodate your request that we make it clear that you have asserted claims for personal injuries and that the lump sum payments is in settlement of those as well as all other claims according to petitioner he collapsed and suffered injuries hand tremors weight loss and severe headaches due to the stress he experienced as a conseguence of ibm's termination of his employment at trial we observed that petitioner experienced tremors in his hands although at times wrongful employment termination possibly may result in personal injury if the amount of lost wages or other compensation received in such cases is not linked to that personal injury such an award will not qualify for the exclusion_from_gross_income provided in sec_104 see commissioner v schleier supra pincite such is the case herein where a settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor see 349_f2d_610 10th cir affg tcmemo_1964_33 the best indicator of ibm's intent is the language of the settlement agreement the agreement's broad language indicates that ibm considered the dollar_figure payment as a guid pro guo for petitioner's release of all potential claims against ibm including but not limited to tort claims ibm did not make an identifiable portion of the payment in settlement of petitioner's personal injury claim the payment was for severance_pay as well as for petitioner's release of potential tort and nontort claims against ibm it 1s apparent to us that ibm viewed petitioner as litigious petitioner formally disputed management's decision to end his employment he threatened to obtain an injunction to stop ibm's downsizing program he had previously filed an unfair labor practice charge against ibm with the nrlb and he had filed several formal complaints against his supervisors it was against this background that ibm negotiated a termination settlement with petitioner the final settlement amount---dollar_figure represented an amount equal to petitioner's 1-year salary dollar_figure plus dollar_figure petitioner testified that he wanted a settlement equal to three times his annual salary or dollar_figure we conclude that ibm did not intend for any portion of the dollar_figure to be specifically carved out as a settlement of a tort or tort type claim on account of a personal_injury_or_sickness the united_states court_of_appeals for the second circuit where an appeal in this case would lie held in taggi v united_states f 3d pincite that failure to show the amount of a payment allocable to claims of tort or tort type damages for personal injuries results in the entire amount being presumed not to be excludable see pipitone v united_states f 3d 7th cir date see also 91_tc_160 affd as to this issue and revd on other issues 913_f2d_1486 9th cir morabito v commissioner tcmemo_1997_315 as in taggi the release in this case is all- encompassing and includes different potential tort and nontort claims as stated no part of the payment was allocated to any one cause of action and petitioner has not proven which portion if any of the dollar_figure was received in settlement of tort or tort type claims of personal injury thus assuming petitioner sustained a personal injury as a consequence of ibm's termination of his employment the record reflects no basis for an allocation and we are not in a position to apportion the payment among the various possible tort and nontort claims enumerated in the settlement agreement see eg adams v commissioner tcmemo_1997_357 morabito v commissioner supra we have considered all of petitioners' other arguments and to the extent not discussed above find them to be without merit in sum we hold that the dollar_figure settlement payment petitioner received from ibm is not excludable from petitioners’ gross_income under sec_104 to reflect the foregoing decision will be entered for respondent
